              Case 1:16-cv-01243-SAB Document 127 Filed 01/04/21 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8
                          UNITED STATES DISTRICT COURT
 9
                                   EASTERN DISTRICT OF CALIFORNIA
10

11    PERVAIZ A. CHAUDHRY, M.D., et al.,                  Case No. 1:16-cv-01243-SAB

12                   Plaintiffs,                          ORDER RE STIPULATION TO AMEND
                                                          PRETRIAL ORDER
13           v.
                                                          (ECF No. 125)
14    DR. KAREN SMITH, et al.,

15                   Defendants.

16

17          Currently before the Court is the parties’ stipulation requesting an extension of the

18 deadlines contained in the third amended pretrial order. (ECF No. 125.)

19          On November 2, 2020, the Court issued a third amended pretrial order requiring the

20 parties to file and serve their deposition designations and final trial exhibit lists by January 5, and

21 January 8, 2021, respectively, and requiring submission of trial exhibits by January 8, 2021.

22 (ECF No. 116.) On December 7, 2020, the Court granted in part Defendants’ motion to compel

23 non-party Community Regional Medical Center (“CRMC”) to produce its peer review file within

24 fourteen days of issuance of a protective order. (ECF No. 122.) On December 21, 2020, the

25 Court entered a stipulated protective order concerning the peer review file (ECF No. 124), and

26 thus CRMC’s deadline to produce the file is January 4, 2021.
27          According to the parties’ stipulation before the Court, the parties have not received the

28 peer review file, and although CRMC’s attorney has not disclosed information regarding the size


                                                      1
               Case 1:16-cv-01243-SAB Document 127 Filed 01/04/21 Page 2 of 2


 1 of the file, the parties anticipate it will be several thousand pages long. (ECF No. 125 at 2.) The

 2 parties submit that they cannot reasonably review and analyze the peer review file in time to

 3 include any additional deposition designations that may be necessary, and the parties will require

 4 additional time to determine whether any documents contained in the peer review file are

 5 appropriate for inclusion in their trial exhibits and respective lists. (Id.) The parties therefore

 6 request an extension of the deposition-designation deadline to January 11, 2021, and an

 7 extension of the deadline to file and submit their exhibit lists and trial exhibits to January 15,

 8 2021. (Id.) The parties proffer they do not believe the requested extension will affect any other

 9 deadlines in the third amended pretrial order since the majority of the trial-document deadlines

10 are January 15, 2021. (Id.) The Court finds good cause to grant the requested modification.

11           Accordingly, IT IS HEREBY ORDERED that third amended pretrial order (ECF No.

12 116) is modified as follows:

13           1.       The parties shall file and serve their deposition designations on or before January

14                    11, 2021;

15           2.       The parties shall file and serve their final exhibit lists and submit their pre-marked

16                    exhibits on or before January 15, 2021; and

17           3.       All other aspects of the November 2, 2020 third amended pretrial order remain in

18                    effect.1

19
     IT IS SO ORDERED.
20

21 Dated:         January 4, 2021
                                                                  UNITED STATES MAGISTRATE JUDGE
22

23

24

25

26
27   1
       On January 4, 2021, pursuant to the parties’ request, the Court scheduled a videoconference for January 8, 2021,
     to discuss scheduling issues with the parties. (ECF No. 126.) If the videoconference is no longer necessary
28   following the entry of this order, the parties shall contact the Court to take the conference off calendar.


                                                              2
